Citation Nr: 1036157	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of Section 1151, 
Title 38, United States Code, for residuals of a right Achilles 
tendon repair.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2006, the Veteran had a right Achilles tendon repair 
with allograft performed at a VA Medical Center (VAMC).  
Hypertrophy of the right Achilles tendon required another VA 
surgery in October 2007.  The Veteran reports that he now has 
painful residuals of the surgeries, including scarring and a 
painful raised area.  VA clinical notes show that these have been 
treated with a shoe lift but remain somewhat symptomatic.   The 
Veteran contends that the residuals are the result of 
carelessness, negligence, mistakes, errors in judgment, and lack 
of proper skill by VA employees.  This raises a medical question 
for which we need a medical opinion.  That opinion should be 
based on an examination of the Veteran as well as a review of the 
pertinent medical records.  Consequently, the Board remands this 
case for medical records, an examination of the Veteran, and a 
medical opinion.  

The file contains VA clinical notes obtained in October 2003.  
Then there in a gap until the surgery in September 2006.  The 
symptoms leading up to the September 2006 could be significant, 
so we are requesting the VA clinical records from October 2003 to 
September 2006.  Also, VA clinical records were last requested in 
September 2008.  Subsequent records may provide information as to 
the progress and nature of the current disability.  So, we are 
requesting records since September 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain and associate with the 
claims folder complete copies of VA 
clinical records from October 2003 to 
September 2006; and, since September 2008.  
This should especially include, but not be 
limited to, records from the VA podiatry 
clinic.  

2.  The Veteran should be scheduled for 
examination by a surgeon who has not 
previously treated him.  The claims folder 
should be made available for review in 
conjunction with the examination.  Any 
tests or studies needed to respond to the 
following questions should be done.   

a.  What current residuals does the 
Veteran have from his September 2006 and 
October 2007 surgeries on his right 
Achilles tendon?  

b.  What additional disabilities does the 
Veteran have, compared to his pre-surgical 
status?  

c.  If there are additional disabilities, 
what could have been done to have avoided 
any such additional disabilities?  Please 
explain.  

d.  If any additional disabilities could 
have been avoided, is there any reason 
that procedures to avoid the additional 
disabilities were not done?  Please 
explain.  

e.  Is it at least as likely as not that 
the residuals are the result of 
carelessness, negligence, lack of proper 
skill, errors in judgment, or similar 
instance of fault on the part of VA 
employees?  Please explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

3.  Thereafter, the AOJ should readjudicate 
this claim in light of any evidence added to 
the record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


